In a proceeding pursuant to CPLR article 78 to set aside and expunge from the public record an opinion of the Board of Ethics of the Town of Greenburgh and the actions of the Town Board taken in reliance thereon, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated October 16, 1975, which denied the application. Judgment affirmed, without costs or disbursements. Under the facts herein the determination of Special Term was proper. Latham, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur. [86 Misc 2d 1056.]